commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb 201i uniform issue list se’ tep na ts legend estate g taxpayer a taxpayer b date amount m amount n financial_institution s ira x plan k year date date date o b date date financial_institution c state o date amount p amount q date dear this is in response to your letters dated date date date and date on behalf of estate g submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 and sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that taxpayer b maintained an individual_retirement_account ira ira x and plan k both of which were maintained by financial_institution s taxpayer a the surviving_spouse of taxpayer b age asserts that on date taxpayer b received a distribution of amount m from ira x and amount n from plan k taxpayer a asserts that taxpayer b’s failure to accomplish a rollover of amounts m and n within the 60-day period prescribed by sec_408 of the code was due to taxpayer b’s mental condition which impaired his ability to make financial decisions and his subsequent death during year1 taxpayer b was involved in the development and construction of a townhome subdivision the financing of which was personally guaranteed by taxpayers a and b during year the townhome subdivision construction loan became past due taxpayer b became alarmed fearing a collapse of the economy and a loss of his life savings financial_institution s issued a check for amount m on date taxpayer b submitted instructions to financial_institution s to cash_out ira x and plan k on date representing the proceeds of ira x and a check in amount n representing the proceeds of plan k on or about date taxpayer b deposited amount m and amount n non-ira account in his name at financial_institution c taxpayer a was not aware of these transactions and first learned about the liquidation of ira x and plan k and her other joint accounts on date into a after taxpayer a discovered these transactions on date she immediately started the process of filing for a divorce and obtained a court order on date to restrain the financial institutions involved from honoring any checks written by taxpayer b taxpayer a presented financial_institution c and financial_institution s with the date court order the day after the date deposits were made by taxpayer b taxpayer a made immediate demands on financial_institution c to transfer the proceeds of ira x and plan k back into ira x and plan k or otherwise release the funds however financial_institution c refused to release the funds several of the cashier checks from funds withdrawn from other accounts held jointly with taxpayer a did not clear financial_institution c because banks upon which those checks were drawn refused to honor them once presented with the court restraining order taxpayer a asserts that prior to making the above described transactions taxpayer b had been suffering from a deteriorating mental condition which impaired his ability to conduct his financial affairs and which led to taxpayer b’s suicide on date which was within the 60-day rollover period for the distributions made from ira x and plan k documentation submitted shows that during the 60-day period taxpayer b communicated with taxpayer a via correspondence expressing remorse about the transactions and his desire to undo the transactions after taxpayer b’s death taxpayer a was appointed by the circuit_court of state o on date to be the duly appointed qualified and acting personal representative of the will and estate of the deceased taxpayer b taxpayer a made immediate demands in her capacity as the personal representative of taxpayer b on financial_institution c to transfer the proceeds of ira x and plan k back into ira x and plan k financial_institution c refused to release amounts m and n throughout the 60-day period despite repeated demands to do so by taxpayer a on date a settlement was reached between financial_institution c and taxpayer a whereby financial_institution c agreed to return amount q to ira x and amount p to plan k these transfers were completed on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 and sec_408 of the code with respect to the distribution of amounts m and p with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides for required distributions from a qualified_plan and sec_408 provides that similar rules shall apply to individual_retirement_accounts after the employee dies the timing of these required distributions depends on whether distributions had already begun whether the account had a designated_beneficiary and whether the designated_beneficiary is the decedent's spouse sec_401 defines designated_beneficiary for purposes of sec_401 as any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a further provides that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a’s assertion that taxpayer b’s failure to accomplish a rollover of amounts m and n_ within the 60-day period prescribed by sec_402 and sec_408 of the code was due to taxpayer b’s mental condition which impaired his ability to make financial decisions thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount q or p or any portion thereof to an ira provided all other requirements of sec_402 and sec_408 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions however it is noted that the service will not treat any beneficiary named by you as executor as a designated_beneficiary under sec_401 sec_1_401_a_9_-4 q a provides that a designated_beneficiary must be a beneficiary as of the date of death thus for purposes of sec_401 the rollover ira will have no designated_beneficiary finally the scope of the executor's powers is a matter of state law this ruling assumes that your actions in contributing amounts q and p into an ira set up in taxpayer b’s name is in accordance with the laws of state o and taken pursuant to your authority as executor this letter only authorizes the rollover of the amount distributed from ira x and plan k and does not authorize the rollover of any interest attributable to such amounts no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
